Drawings
The drawings are objected to because the fail to show:
Body 2 made of resin as recited in claim 1.  This is so because at Fig. 6 an inappropriate cross hatch pattern is used to depict resin.  See MPEP 608.02 for the appropriate pattern.
The groove extends along an axial direction of the body as recited in claim 4.  See paragraph 0049.
The groove has a width less than a wire diameter of the coil spring as recited in claim 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it begins with a phrase, “is disclosed” that can be implied.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claims is unclear.  At claim 1, the preamble positively recites a torsion damper disposed inside (i.e. in combination with) a coil spring, but the body of the claim recites limitations pertaining to the torsion damper alone.  Furthermore claim 8 recites “the torsion damper recited in claim 1” apart from a separately recited coil spring.  As such, it is unclear whether claims 1-7 pertain to a torsion damper alone or a torsion damper in combination with a coil spring.
The term “gradually” in claim 6 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation, “the torsion damper [disposed inside a coil spring], the torsion spring disposed inside the coil spring.”  It’s meaning is unknown.

Claim Rejections - 35 USC § 102
Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crane, US 3,156,106.  Crane discloses a torsion damper (26, 27) disposed inside a coil spring (20), the torsion damper comprising: 
a body (26) made from resin (col. 2, line 22) having a columnar shape (see “sleeve or tube” at col. 2, line 21); and 
a helical groove (between helical ribs 27) provided on an outer peripheral surface of the body.

Claims 1 & 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thelander, US 2,674,863.  Thelander discloses a damper device (see Figs 1 & 2) comprising: 
a first rotary member (19, 20) disposed to be rotatable; 
a second rotary member (10, 11) disposed to be rotatable relative to the first rotary member; 
a coil spring (13, 13b) through which the first and second rotary members are coupled to each other; and 
a torsion damper (16, 16b) disposed inside the coil spring,
wherein the torsion damper comprises a body made of resin (see “neoprene” at col. 3, line 20), the body having a columnar shape (see Fig. 6); and 
a groove (36) provided on an outer peripheral surface of the body,
wherein the Fig. 5 shows the groove has a width less than a wire diameter of the coil spring.
wherein Fig. 6 shows the groove extends along an axial direction of the body; he groove includes a pair of sidewall portions (35) and a bottom portion, and the pair of sidewall portions slants to gradually approach to each other toward the bottom portion.; and the body is constant in diameter except for at portions thereof provided with the groove.

Claims 1, 4 & 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagaito, US 7,445,553.  Nakagaito discloses a damper device (1) comprising: 
a first rotary member (51, 52) disposed to be rotatable; 
a second rotary member (30, 31) disposed to be rotatable relative to the first rotary member; 
a coil spring (10) through which the first and second rotary members are coupled to each other; and 
a torsion damper (100, 300, 700) disposed inside the coil spring,
wherein the torsion damper comprises a body made of resin (col. 4, lines 19), the body having a columnar shape (see Figs. 3A & 3B); and 
a groove (nominally indicated by reference numerals 300a in Fig. 3B and 701ain Fig. 7) provided on an outer peripheral surface of the body,
wherein Fig. 7 shows the groove extends along an axial direction of the body; he groove includes a pair of sidewall portions and a bottom portion, and the pair of sidewall portions slants to gradually approach to each other toward the bottom portion.; and the body is constant in diameter except for at portions thereof provided with the groove.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hunt discloses a torsion damper made from resin (col. 2, lines 42-44) having a helical groove on its surface.  Bely discloses a damper device comprising a torsion damper (5) disposed in a spring (3), the torsion damper being made from resin (see “polyurethane”) having a groove on its surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/            Primary Examiner, Art Unit 3679